      Case 3:20-cv-05228-MAS-ZNQ Document 27 Filed 06/04/20 Page 1 of 1 PageID: 249




                                                  State of New Jersey
PHILIP D. MURPHY                               OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                                 DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                       DIVISION OF LAW
SHEILA Y. OLIVER                                          25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                              P.O. Box 112                                                Director
                                                      TRENTON, NJ 08625-0112

                                                   deborah.hay@law.njoag.gov
                                                       NJ Bar ID: 020522011

                                                          June 4, 2020

       Via ECF only
       Honorable Michael A. Shipp, U.S.D.J.
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street Room 2020
       Trenton, NJ 08608

                  Re:    New Jersey Second Amendment Society, et al. v. Murphy, et al.
                         Docket No. 3:20-cv-05228

       Dear Judge Shipp:

               This Office represents State Defendants in the above referenced matter. I am writing to
       notify the Court that Plaintiffs and State Defendants have reached an agreement that renders
       Plaintiffs’ Motion for Preliminary Injunctive Relief moot at this time. We are currently drafting a
       Proposed Consent Order which I hope to submit to the Court by the end of the day. In light of this
       agreement, State Defendants will not be filing opposition to the Plaintiffs’ motion today, as it is
       moot.

                  Thank you for your continued courtesies in this matter.

                                                             Sincerely,
                                                             GURBIR S. GREWAL
                                                             ATTORNEY GENERAL OF NEW JERSEY

                                                    By:      /s/ Deborah A. Hay_____________________
                                                             Deborah A. Hay, Deputy Attorney General


                  cc. Thomas J. Cafferty, Esq. (via ECF)
                      Albert J. Rescinio, Esq. (via ECF)




                               HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3106 • FAX: (609) 777-3607
                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
